Citation Nr: 9916324	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right upper 
extremity disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1964 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits, sought on appeal.  
The veteran perfected appeals on the issues currently before 
the Board.  

The veteran personally appeared at hearings held at the RO 
before a hearing officer in January 1996 and December 1996.  
In March 1999, the veteran testified at a videoconference 
hearing, which was held before the undersigned Member of the 
Board.  


FINDINGS OF FACT

1.  The veteran's only currently diagnosed right upper 
extremity disorder is status post right shoulder rotator cuff 
tear.  

2.  There is no competent medical evidence of a nexus, or 
link, between the veteran's currently diagnosed status post 
right shoulder rotator cuff tear and any incident of service.  

3.  In a June 1985 rating decision, the RO last denied 
service connection for a back injury on the basis that such 
condition was not incurred in or aggravated by active duty 
service.  Although notified of that decision and of his 
appellate rights in a letter from the RO dated in June 1985, 
the veteran did not file an appeal.  

4.  New evidence has been added to the record since the June 
1985 RO decision that is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the case.   


CONCLUSIONS OF LAW

1.  The claim for service connection for a right upper 
extremity disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The RO's unappealed June 1985 rating decision denying 
service connection for a back injury is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a back disorder 
has been submitted; the requirements to reopen the claim have 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Upper Extremity

Essentially, the veteran contends that he had broken his 
right humerus, about half way between his elbow and shoulder, 
at 16 years of age.  In service, he maintains that he was 
seen for right shoulder pain and limitation of motion of the 
shoulder.  As a result, he notes that he was given a physical 
profile limiting his duties and exercises.  Recently, he 
underwent operations for right shoulder rotator cuff tear and 
the veteran asserts that his current problems with his 
shoulder began in service and had nothing to do with his pre-
service right humerus fracture.  

A.  Background

The veteran served his entire active duty service in the 
Army.  He served two tours in Vietnam and the last few years 
on active duty were spent as a drill instructor.  The 
information of record notes that the veteran is left hand 
dominant.  

The veteran's service entrance examination report of December 
1964 shows he reported that he had broken his right humerus 
when he was 16 years old, but that he had no sequela.  On 
examination, mild crepitation at the right shoulder was 
found, which was considered not disqualifying.  In April 
1970, he underwent a routine medical examination, which found 
that his upper extremities were normal.  In April 1972, he 
was seen for complaints of right shoulder pain and weakness.  
At the time, he reported that he was concerned he would not 
be able to complete his drill instructor physical training 
test, which he was obligated to complete.  Because of a post-
fracture of the right humerus, he was given a physical 
profile in May 1972 from doing pull-ups, push-ups, and crab 
walk.  His duties were limited to assignments that did not 
require prolonged handling of heavy materials and overhead 
work.  His subsequent service medical records do not show any 
complaints or treatment for a right upper extremity disorder.  
He reported on his January 1973 service separation 
examination that he was in good health.  On medical 
examination, his upper extremities were found to be normal.  
He was separated from active duty in April 1973.  

The veteran's hospitalization report from St. Mary's Hospital 
for November 1977 shows that he was admitted through the 
emergency room for observation and evaluation following a 
crushing chest injury after being caught between two lift 
trucks at the place of employment.  There is no indication of 
any right upper extremity problem contained in these records.  

Of record are the veteran's numerous medical records, both VA 
and private, for various periods between 1973 and 1986.  
These reflect treatment for back injuries; however, they do 
not reflect treatment for any right upper extremity 
complaints.  

C. Craythorne, M.D., in a letter dated in June 1986, related 
a medical history as told to him by the veteran of the 
veteran sustaining back injuries in May 1973, June 1974, 
October 1974, September 1975, March 1976, and November 1977.  
However, none of those injuries were related to the veteran's 
right upper extremity.  The veteran had reported to the 
physician that he had sustained a fracture of the right 
humeral neck prior to service entry but, as far as he could 
recall, he had regained full range of motion of the 
extremity.  He also recalled that he had had some difficulty 
with the right shoulder while in the military, although he 
had not required treatment for it.  

In May 1987, J. Harbour, D.C., submitted a medical evaluation 
report to the Workers' Compensation Fund, which related the 
veteran's past injuries, all pertaining to back injuries and 
none pertaining to a right upper extremity problem.  

The veteran's VA outpatient treatment records for July 1994 
to August 1996 show that he was seen for complaints of right 
shoulder pain.  The veteran underwent a series of X-rays in 
December 1995.  Those taken of his shoulders revealed no 
osseous or articular abnormalities, and no peritendonis 
calcifications were present.  In January 1996, he underwent 
another series of VA X-rays.  Those taken of his right 
shoulder and scapula revealed no evidence of a fracture or 
dislocation.  His right elbow revealed no evidence of 
fracture or dislocation, but the report noted a probable 
developmental deformity, which accounted for the osseous 
protrusion at the level of the distal lateral femoral 
condyle.  The right clavicle revealed no evidence of a 
fracture or dislocation.  

In January 1996 and December 1996, the veteran testified at 
personal hearings held before hearing officers at the RO.  In 
March 1999, the veteran testified at a videoconference 
hearing, which was held before the undersigned Member of the 
Board.  Transcripts of those hearings are of record.  At the 
hearings, the veteran described his medical condition and 
reiterated his contentions.  

Private records for January 1996 to May 1996 from S. Lovejoy, 
M.D., show that the veteran had slipped on the ice in mid-
January 1996, sustaining an injury to his right upper 
extremity.  In February 1996, X-rays revealed right 
supraspinatus rotator cuff tendon tear with slight irregular 
margins, which was medically noted to possibly reflect a 
fairly recent subacute etiology.  Also seen was an old minor 
post-traumatic deformity of the proximal right humerus.  In 
late March 1996, he underwent an open acromioplasy and right 
rotator cuff repair.  Follow-up consisted of physical 
therapy.  

In September 1997, the veteran underwent another right 
rotator cuff repair because of right shoulder impingement 
syndrome stemming from his first rotator cuff repair.  In 
October 1997, M. Via, D.C., related that the veteran has 
arthritis in the right shoulder.  Also in October 1997, 
another chiropractor, C. Duty, D.C., related that the 
veteran's diagnoses included post-operative right shoulder 
rotator cuff tear.  

The veteran's wife submitted a written statement to the VA in 
December 1997.  In that statement, she related that she has 
observed her husband having problems with his right shoulder 
from 1970 to 1973.  Until that time, she could not remember 
him having such trouble, despite having had his right arm 
broken before he entered service.  She further related that, 
since her husband's separation from service, his right 
shoulder has continued to bother him.  

The veteran's VA outpatient treatment report for February 
1998 reflects decreased range of motion of his right 
shoulder. 

B.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Although the veteran entered active duty service with a 
confirmed history of having sustained a broken right humerus 
when he was 16 years old, he was not seen for any right upper 
extremity complaints until seven years after his service 
entry.  Even then, he was seen on one occasion for complaints 
of right shoulder pain and limitation of motion of the 
shoulder.  His subsequent service medical records, including 
his separation physical examination report, do not reflect 
any complaints or symptomatology associated with an upper 
right extremity problem.  As such, any right upper pain and 
limitation of motion of the shoulder were acute and 
transitory conditions, which had resolved by the time the 
veteran was separated from service.  

Post-service, the veteran's numerous medical records do not 
show that he had any complaints, symptomatology or treatment 
for a right upper extremity problem until 1996 when he had 
slipped on ice and injured his right shoulder.  This incident 
occurred over twenty-two years after he was separated from 
active duty service.  He subsequently underwent multiple 
right shoulder rotator cuff repairs.  

In the veteran's case, he has not presented any competent 
medical evidence, nor is there competent medical evidence of 
record, that his recently diagnosed right rotator cuff tear 
is etiologically related to an injury or incident noted while 
he was on active duty service.  Rather, the medical opinion 
of record is that his right rotator cuff was the result of an 
injury he sustained fairly recently when he slipped on ice.  
In the absence of competent evidence of a nexus between the 
veteran's currently diagnosed right rotator cuff tear and a 
disease or injury sustained while on active duty service, 
there can be no valid claim.  See Epps, 126 F.3d at 1468; see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted for a pre-existing 
condition that was permanently aggravated during service.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Browder 
v. Brown, 5 Vet. App. 268, 271 (1993).  Even though the 
veteran entered service with a confirmed history of a broken 
right humerus, there is no competent medical evidence of 
record, nor has the veteran presented competent medical 
evidence, that his pre-existing right humerus fracture was 
permanently aggravated during his active duty service.  
Although he was seen for complaints of right upper extremity 
pain and weakness, after having been on active duty for seven 
years, an exacerbation of a right upper extremity condition 
on one occasion does not constitute permanent aggravation.  
Temporary or intermittent flare-ups of a pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  At separation from service, his right 
upper extremity was normal.  

Although the veteran believes that his right upper extremity 
disorder, currently diagnosed as rotator cuff tear, is 
related to service, the Board would emphasize that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion such as the 
diagnosis of a disability, or an opinion as to the etiology 
of a disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for a right upper extremity disorder is well 
grounded.  As the duty to assist has not been triggered by 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the record to support his claim for 
service connection.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim for 
a right upper extremity disorder.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board acknowledges that the RO did not clearly deny the 
veteran's claim as not well grounded.  However, even when a 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, appears to proceed to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
This is particularly true in light of the fact that the RO 
informed the veteran of the legal requirement of submitting a 
well-grounded claim in its August 1996 Statement of the Case.  
The Board finds that the duty to inform the veteran of 
evidence needed to complete his application for benefits on 
this issue has been met.  See 38 C.F.R. § 5103; Robinette, 8 
Vet. App. at 77-78.  

II.  New & Material Evidence

In essence, the veteran contends that he initially injured 
his back while in service, which left him with a weakened 
back making him susceptible to future back injuries.  Less 
than a month after leaving service, he reinjured his back and 
subsequently has sustained multiple back injuries, which he 
maintains stem from his initial in-service back twisting 
injury.  In support of his claim for service connection for a 
back disability, he maintains that the evidence he has 
submitted is new and material warranting reopening the claim.  

In May 1985, the RO denied the veteran entitlement to service 
connection for a back injury.  The RO found that the 
veteran's back condition was not incurred in or aggravated a 
by active duty service.  The basis for the decision was that 
the veteran's one-time treatment for complaint of some back 
pain was an acute and transitory condition that had 
completely resolved by the time he was separated from active 
duty service.  In rendering this decision, the RO had 
reviewed the veteran's service medical records, his 
hospitalization records from St. Mary's Hospital for November 
1977, and the report of his January 1985 VA examination.  

The veteran entered active duty service in December 1964 
without any complaints or history of back pain, and his 
service medical records do not reflect any complaints back 
pain until April 1972.  At that time, he was complaining of 
one-day back pain after having twisted it.  Examination 
revealed limitation of forward motion, tenderness, and pain 
in the lumbosacral region.  The diagnosis was back sprain.  
He was prescribed medication and told to apply heat to his 
back.  His subsequent service medical records do not show any 
complaints or treatment for a back disorder.  The report of 
his active duty separation examination of January 1973 notes 
that he reported he was in good health.  Medical examination 
revealed that his spine was normal.  He was separated from 
active duty in April 1973.  

The veteran's hospitalization report for November 1977 from 
St. Mary's Hospital shows that he was admitted through the 
emergency room for observation and evaluation.  At the time, 
hospital personnel were afraid he had damaged his chest or 
heart after being caught between two forklift trucks at the 
place of his employment.  He was released from the hospital 
the following day.  

The report of the veteran's January 1985 Agent Orange 
protocol examination does not contain any indication of a 
neurological or orthopedic disorder.  No complaints of back 
pain are noted.  

In a letter dated in June 1985, the veteran's private 
chiropractor, M. Zelm, D.C., related that the veteran had 
been his patient since 1973, and that the veteran had told 
him that he had first injured his back in 1971 or 1972 while 
on the rifle range lifting a 55 gallon can of water off the 
back of a truck.  The veteran had stated that he had gone to 
the clinic and was given pain pills, an elastic bandage, and 
put off duty for three days.  The chiropractor further noted 
that, during the years treating the veteran, he had had 
numerous reports of pain and injury, but the veteran had 
maintained that it all stemmed from the injury he received 
when he was in the service.  On examination conducted by Dr. 
Zelm in June 1985, the veteran had limitation of motion of 
the back and, under certain physical exertion, pain in the 
low back and upper thoracic spine.  

In June 1985, based on the above-mentioned evidence, the RO 
again denied service connection for a back condition.  The RO 
notified the veteran of its decision and informed him of his 
appellate rights; however, the veteran did not appeal.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Applying the above to the facts of this case, the Board 
points out that, as the June 1985 rating decision was not 
appealed, it became final.  Furthermore, as that decision is 
the last final decision of record, the evidence that has been 
associated with the file since then that must be considered 
in connection with the new and material evidence inquiry.  

Evidence associated with the claims file since the RO's June 
1985 decision, the last final decision in this case, is set 
forth below.  

In 1994, the RO received copies of a number of letters 
written by the veteran's long-time treating private 
chiropractor, M. Zelm, D.C.  In a copy of a January 1979 
letter, Dr. Zelm related that he was treating the veteran for 
residuals of the November 1977 crushing injury, primarily to 
the thoracic area of the spine.  In copies of letters dated 
in April 1982 and December 1982, Dr. Zelm again related to 
the November 1977 injury.  The veteran's outpatient treatment 
records from Dr. Zelm for 1979 to 1982 show treatments for 
back pain.  In addition, the reports of X-rays taken by Dr. 
Zelm in May 1973, and submitted to the VA in May 1995, 
revealed posterior subluxation of the sacrum, right rotatoria 
scoliosis of the lumbar spine, subluxation of the 9th 
vertebra of the thoracic spine, and subluxation of the 6th 
vetera of the cervical spine.

In August 1994, the VA received a letter from R. Smith, M.D., 
dated in May 1983, in which he reported that he had examined 
the veteran for re-evaluation of his back, ribs and shoulders 
pursuant to a claim for workmen's compensation stemming from 
an industrial accident that had occurred in November 1977.  

Also in August 1994, the VA received a copy of a letter, 
dated in March 1986, from the veteran's private physician, H. 
Vaziri, M.D., which related that he was seeing the veteran 
for an orthopedic evaluation stemming from an back injury he 
had sustained in May 1984.  The physician diagnosed 
lumbosacral sprain with flair-ups superimposed on a 1977 
injury.  

In September 1994, the VA received a copy of a letter dated 
in June 1986, from C. Craythorne, M.D., which related a 
medical history of the veteran's back injuries, as told to 
him by the veteran.  Those injuries occurred in May 1973, 
June 1974, October 1974, September 1975, March 1976, and 
November 1977.  The physician noted that, in May 1973, the 
veteran had been unloading cases of food from a boxcar and 
placing them on a wooden pallet.  A board broke in the pallet 
and he twisted his low back.  The physician noted that Dr. 
Zelm had treated the veteran's back following the May 1973 
injury.  

In May 1987, a chiropractor, J. Harbour, D.C., submitted a 
medical evaluation report to the Workers' Compensation Fund, 
which related the veteran's past injuries, beginning with his 
May 1973 back twisting incident while working as a 
warehouseman.  Dr. Harbour noted that the most recent 
injuries occurred in July 1986 when the veteran slipped off a 
chair he was trying to stand on.  On file are the veteran's 
Workmen's Compensation records for 1986 to 1988, which 
include a history of his injuries from May 1973 to May 1984.  

The veteran's VA outpatient treatment records show that in 
July 1994, he was seen for complaints of chronic back pain.  
In May 1995, Workmen's Compensation records show that he was 
evaluated for thoracic and cervical spine sprain.  

The veteran's VA outpatient treatment records for July 1994 
to August 1996 show that he was seen for complaints of back 
and right shoulder pain.  The veteran underwent a series of 
X-rays in December 1995.  His lumbar spine revealed a grade 1 
spondylolisthesis of L5 on S1 with bilateral pars defects.  
Osteoarthritic changes with osteophyte formation in the 
vertebra L5-S1 also were seen.  

In a January 1996 letter to the veteran, Dr. Zelm tried to 
remember from memory what was on the X-rays, which were taken 
when the veteran come in as a patient in the early 1970's 
with a back injury.  He remembered asking the veteran at the 
time about an injury the veteran sustained in service, 
although he could not remember exactly what the X-ray 
revealed.  To the best of his memory, he believed the X-ray 
showed a compression injury to the vertebral body.  He also 
related that he believed that a lot of the veteran's 
subsequent back problems were the result of the injury he 
sustained in service, although he indicated he wished he 
still had the veteran's old X-rays.  

The transcripts of the veteran's personal testimony of 
January 1996, December 1996, and March 1999, are of record 
during which he related his contentions pertaining to his 
current back condition and its earliest first manifestation.  

In April 1997, Cabell Huntington Hospital personnel reported 
that their medical records did not any back to 1973.  The 
attending physician was deceased and no one knew who would 
have the physician's records.  

In October 1997, M. Via, D.C., noted that the veteran has 
arthritis in his back.  Another chiropractor, C Duty, D.C., 
also in October 1997, diagnosed lumbago, secondary to Grade 1 
spondylolisthesis of L5 on S1, rule out herniated disc, and 
rule out cervical disc syndrome.  

The veteran's wife's written statement of December 1997 
essentially relates that she had observed that her husband's 
back had been giving him problems from 1970 to 1973.  Until 
that time, she could not remember him having any back 
trouble.  After he was separated from service, she noticed 
that his back continued to bother him and it is her belief 
that his in-service back condition led to subsequent back 
injuries.  

The veteran's VA outpatient treatment report for February 
1998 shows complaints of lower back pain.  

The Board finds that the above-mentioned medical evidence 
associated with the claims file since June 1985 is both new 
and material.  Of particular significance is the January 1996 
letter from the veteran's long-time treating chiropractor, 
Dr. Zelm.  It was he who treated the veteran within a month 
of the veteran's separation from active duty service and it 
is he who has continued to treat the veteran for residuals of 
numerous subsequent back injuries.  It is Dr. Zelm's medical 
opinion that a lot of the veteran's back problems are the 
result of his in-service back injury.  This suggests that the 
veteran's current back disorder is etiologically related to 
an in-service injury.  Although Dr. Zelm did not have all the 
veteran's records before him when he offered his medical 
opinion, he recalled the veteran's first visit to him as a 
patient in the early 1970's, as well as the results of the X-
ray taken of the veteran's back at that time.  This letter 
constitutes evidence that bears directly and substantially 
upon the specific matter under consideration because it tends 
to show a nexus between the veteran's current back disorder 
and an incident that occurred in service.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Thus, the Board concludes that new and material evidence has 
been added to the record; the veteran's claim for service 
connection for a back disorder will be reopened.  To avoid 
any prejudice to the veteran, however, the RO will be given 
the initial opportunity to consider the claim on a de novo 
basis on remand, as noted below.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)..  


ORDER

In the absence of a well-grounded claim, service connection 
for a right upper extremity disorder is denied.  

The application to reopen the claim for service connection 
for a back disorder is granted, and the claim is hereby 
reopened.  


REMAND


Because the veteran's private chiropractor's January 1996 
opinion tends to show that the veteran currently has a back 
disorder that may have had its onset during service, his 
claim for service connection for this disorder is well-
grounded, i.e. he has (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza, 7 Vet. App. at 506.  
See also Winters v West, 12 Vet. App. 203 (1999) (en banc); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  As such, 
the duty to assist the veteran in developing the facts 
pertinent to his claim, to include having him undergo 
examination and to obtain an opinion as to the etiology of 
the veteran's current back disorder, is invoked.  See 
38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1468; Lathan v. 
Brown, 7 Vet. App. 204, 208 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The RO should request that the veteran undergo a VA 
orthopedic examination to determine the nature and extent of 
any back disorder the veteran may have and the RO should 
obtain an opinion from the examining physician whether it is 
as likely as not that the veteran's back symptoms manifested 
in service are related to any back condition currently noted 
on examination.  

In light of the foregoing, the Board hereby REMANDS the case 
for the following actions:

1.  The RO is to schedule the veteran for 
a VA medical evaluation of his back to 
determine the nature and extent of any 
current disability.  The claims file, to 
include a complete copy of this REMAND 
and Dr. Zelm's comments, must be provided 
to and be reviewed by that examiner.  
Subsequent to his review of the claims 
folder, it is requested that the 
physician offer an opinion as to the 
current diagnosis for any current back 
disorder found and comment upon the 
relationship, if any, between any 
diagnosed disorder and symptoms noted 
during the veteran's period of military 
service.  The examiner is also to comment 
on the veteran's chiropractor's opinion.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for service connection 
for a back disorder on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

4.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995) ); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

